DETAILED NON-FINAL OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments
Please note that any mention of a line number of a claim in this office action refers to the claim as it appears in the official claim listing in the image file wrapper (IFW), not to any claim as it may be reproduced below.
This office action is in response to the amendment of August 3, 2022, which amendment has been ENTERED.
An attempt was made to contact Applicant’s attorney, Mr. Tyler J. Hardman, by telephone on the morning of September 12, 2022, but, the attorney was not available to take the call.  A detailed voice mail message was left.  No return call was received throughout that day.
Applicant’s remarks with the amendment of August 3, 2022 have been carefully considered, and, upon further consideration and examination, the following new rejections are entered below.  In the remarks, Applicant has argued with respect to the rejection of claims 8 and 9 under 35 USC 103 that Kageyama (‘964) allegedly does not disclose or suggest that “the detected object is selected from a plurality of detected objects based on the detected object being positioned outside a moving area where the moving body moves” (Remarks: page 6, last full paragraph).  In the same remarks, Applicant goes on to argue with respect to the Kageyama (‘964) reference, “neither the reflective device 62 nor any other element used for determining abnormality is ‘positioned outside a moving area where the moving body moves” (Remarks: page 7, last full paragraph).  In response to the first point above, please note, for example, in Kageyama (‘964) that there can be a plurality of objects 62 in the reference, noting, for example, column 19, lines 12-17, and, please note further that the item 62 in Figure 1 is “outside a moving area where the moving body moves” (i.e., the vehicles are on the “traveling course A,” but the “own vehicle B” off of the “traveling course A.).  In response to the second point above, the reflective device or devices 62 are not on the “traveling course A” in drawing Figure 1, and the reflective device or devices 62 are used to detect an abnormality, noting, for example, column 21, lines 58-67.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On lines 8-10 of independent claim 1, the claim language, “wherein the processing circuity selects the detected object from a plurality of detected objects based on the detected object being positioned outside a moving area where the moving body moves” is indefinite and unclear as to what is meant in context by the selecting function in that it is not made clear and definite in either the claims or in the specification.  It is noted that no form of the root word, “select” (i.e., select, selects, selected, selecting, selection, and so on) is present in the specification.  So, one of ordinary skill-in-the-art would not be informed as to what is meant by the claim language on lines 8-10 of claim 1.
Similarly, on lines 7-8 of independent claim 8, the claim language, “wherein the detected object is selected from a plurality of detected objects based on the detected object being positioned outside a moving area where the moving body moves” is indefinite and unclear as to what is meant in context by the selecting function in that it is not made clear and definite in either the claims or in the specification.  It is noted that no form of the root word, “select” (i.e., select, selects, selected, selecting, selection, and so on) is present in the specification.  So, one of ordinary skill-in-the-art would not be informed as to what is meant by the claim language on lines 7-8 of claim 8.
Further, in a similar way, on lines 9-10 of independent claim 9, the claim language, “wherein the detected object is selected from a plurality of detected objects based on the detected object being positioned outside a moving area where the moving body moves” is indefinite and unclear as to what is meant in context by the selecting function in that it is not made clear and definite in either the claims or in the specification.  It is noted that no form of the root word, “select” (i.e., select, selects, selected, selecting, selection, and so on) is present in the specification.  So, one of ordinary skill-in-the-art would not be informed as to what is meant by the claim language on lines 9-10 of claim 9.
Each of dependent claims 2-7 is unclear, at least, in that it depends from unclear, independent claim 1.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
On lines 8-10 of independent claim 1, the claim language, “wherein the detected object is selected from a plurality of detected objects based on the detected object being positioned outside a moving area where the moving body moves” was not described in the originally filed specification, in the originally-filed claims, or in the claims of the preliminary amendment of August 26, 2019.  It is noted that no form of the root word, “select” (i.e., select, selects, selected, selecting, selection, and so on) is present in the originally filed specification, in the originally-filed claims, or in the claims of the preliminary amendment of August 26, 2019.  So, claim 1 fails to comply with the written description requirement as set forth above.  Thus, one of ordinary skill-in-the-art could not reasonably conclude that the Applicant or the inventors had possession of the claimed invention at the time of filing.  Likewise, this rejection applies to each of dependent claims 2-7 in that they depend from independent claim 1.  Please see MPEP 608.04(a), which points out: “If the new matter has been entered into the claims or affects the scope of the claims, the claims affected should be rejected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, on the ground that it recites elements without support in the original disclosure. See Waldemar Link, GmbH & Co. v. Osteonics Corp., 32 F.3d 556, 559, 31 USPQ2d 1855, 1857 (Fed. Cir. 1994); Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1560 (Fed. Cir. 1991)(A written-description question often arises when an applicant, after filing a patent application, subsequently adds "new matter" not present in the original application.); In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).”
In a similar manner, on lines 7-8 of independent claim 8, the claim language, “wherein the detected object is selected from a plurality of detected objects based on the detected object being positioned outside a moving area where the moving body moves” was not described in the originally filed specification, in the originally-filed claims, or in the claims of the preliminary amendment of August 26, 2019.  It is noted that no form of the root word, “select” (i.e., select, selects, selected, selecting, selection, and so on) is present in the originally filed specification, in the originally-filed claims, or in the claims of the preliminary amendment of August 26, 2019.  So, claim 8 fails to comply with the written description requirement as set forth above.  Thus, one of ordinary skill-in-the-art could not reasonably conclude that the Applicant or the inventors had possession of the claimed invention at the time of filing.  Please see MPEP 608.04(a), which points out: “If the new matter has been entered into the claims or affects the scope of the claims, the claims affected should be rejected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, on the ground that it recites elements without support in the original disclosure. See Waldemar Link, GmbH & Co. v. Osteonics Corp., 32 F.3d 556, 559, 31 USPQ2d 1855, 1857 (Fed. Cir. 1994); Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1560 (Fed. Cir. 1991)(A written-description question often arises when an applicant, after filing a patent application, subsequently adds "new matter" not present in the original application.); In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).”
Further, in the same line of reasoning, on lines 9-10 of independent claim 9, the claim language, “wherein the detected object is selected from a plurality of detected objects based on the detected object being positioned outside a moving area where the moving body moves” was not described in the originally filed specification, in the originally-filed claims, or in the claims of the preliminary amendment of August 26, 2019.  It is noted that no form of the root word, “select” (i.e., select, selects, selected, selecting, selection, and so on) is present in the originally filed specification, in the originally-filed claims, or in the claims of the preliminary amendment of August 26, 2019.  So, claim 9 fails to comply with the written description requirement as set forth above.  Thus, one of ordinary skill-in-the-art could not reasonably conclude that the Applicant or the inventors had possession of the claimed invention at the time of filing.  Please see MPEP 608.04(a), which points out: “If the new matter has been entered into the claims or affects the scope of the claims, the claims affected should be rejected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, on the ground that it recites elements without support in the original disclosure. See Waldemar Link, GmbH & Co. v. Osteonics Corp., 32 F.3d 556, 559, 31 USPQ2d 1855, 1857 (Fed. Cir. 1994); Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1560 (Fed. Cir. 1991)(A written-description question often arises when an applicant, after filing a patent application, subsequently adds "new matter" not present in the original application.); In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).”

New Prior Art Rejections
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kageyama (US 6,127,964 A), hereinafter Kageyama (‘964).
The text of independent claim 8 as newly-amended is as follows:
“8. (currently amended): A failure detection method comprising: acquiring, as detected data, sensor data output in a past reference period by a sensor mounted on a moving body; and determining whether a failure has occurred in the sensor, based on whether detected data indicating a characteristic of a detected object indicated by normal data, which is sensor data output when the sensor is normal, is included in the acquired detected data, wherein the detected object is selected from a plurality of detected objects based on the detected object being outside a moving area where the moving body moves.”
Looking, first, to independent claim 8, Kageyama (‘964) plainly discloses, “A failure detection method” (line 1), noting, for example, column 1, lines 5-10, and column 21, lines 58-67 (noting especially “process” on line 58, and “abnormality” on line 65, the claimed method being the method of operation of the “monitoring mechanism.”
The first method step of independent claim 8 of “acquiring, as detected data, sensor data output in a past reference period by a sensor mounted on a moving body” (lines 2-3) is met in Kageyama (‘964) by the “memory device 66” storing, “various kinds of characteristic patterns at” the “obstacle detection apparatus 5.”  Figure 7A of Kageyama (‘964) shows a normal pattern, and Figure 7C shows an abnormal pattern.  In Kageyama (‘964), please see, for example, column 22, lines 44-54.
The second method step of claim 8 of “determining whether a failure has occurred in the sensor, based on whether detected data indicating a characteristic of a detected object indicated by normal data, which is sensor data output when the sensor is normal, is included in the acquired detected data” (lines 4-6) is met by the action of the “judging device 65” in comparing signals to the stored normal and abnormal patterns, noting, for example, column 22, lines 52-63.  The embodiment in column 21 of Kageyama (‘964) relates to detecting an “abnormality” in functioning, and the stored patterns relate to “each of the states of the obstacle detecting apparatus 5” (column 22, lines 40-41), noting, for example, the detection of an “abnormality,” column 21, lines 58-67.  Broadly, an “abnormality” in functioning of a device is a “failure,” as claimed.  It is noted that the sensor device in Kageyama (‘964) could be any of various types of sensors, including “electric wave,” meaning radar, noting, for example, column 14, lines 40-47.
Now, looking to the newly-added claim 8 limitation, “wherein the detected object is selected from a plurality of detected objects based on the detected object being outside a moving area where the moving body moves” (lines 7-8), the limitation is met by Kageyama (‘964) in that Kageyama (‘964) discloses the use of a plurality of “reflecting devices 62” (e.g., column 19, lines 12-20; column 18, line 49)  and the limitation “the detected object being outside a moving area where the moving body moves” is met by the items 62 being off of the pathway A in Figure 1 (e.g., Figure 1, in which 62 is “outside” the pathway A on which “own vehicle B” moves; column 20, lines 50-55, where the reflecting devices 62 are “near” the “traveling course A”; column 21, lines 31-34, where the reflecting devices 62 are “near” the “traveling course A”; and, column 22, lines 13-18, where the reflecting devices 62 are at “the outer side of the curve” of the “traveling course A.”).  The word, “selected” on line 7 of claim 8 is met by Kageyama (‘964) in that the determining of the “abnormality” is based on a “predetermined reflecting device 62” from among the plurality of reflecting devices 62, noting, for example, column 21, lines 58-67.
In that each and every claim limitation in independent claim 8 as newly-amended is met by Kageyama (‘964) as applied above, independent claim 8 is anticipated by Kageyama (‘964).
The remarks with respect to independent claim 9 are substantially those made above with respect to independent claim 8, in that claim 9 is directed to executing the method of claim 8 by means of a “failure detection program” on a non-transitory, computer-readable medium, and run by a computer.  The claim 9 “program” is met by the “monitoring program” in Kageyama (‘964) that is stored in “memory device 66,” as the “non-transitory computer readable medium,” noting, for example, column 16, lines 4-13.  So, independent claim 9 is likewise anticipated by Kageyama (‘964) as applied above to independent claim 8.
The remarks with respect to independent claim 1 are substantially those made above with respect to independent claim 8, in that claim 1 is directed to a “failure detection apparatus” (line 1) that operates according to the method of independent claim 8.  The claim 1, “processing circuitry” (line 2) is met by the “judging device 65” in Kageyama (‘964) that is “processing circuitry” (claim 1, line 2) to execute the Kageyama (‘964) “monitoring program,” noting, for example, column 16, lines 54-57 (noting especially “to process”), and, column 20, lines 50-61.  So, independent claim 1 is likewise anticipated by Kageyama (‘964) as applied above to independent claim 8.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kageyama (‘964).
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A person of ordinary skill-in-the-art would be a person having a degree in some form of engineering or in physics with several years of practical experience in the design and/or testing of vehicle sensor systems.
The further limitations of dependent claim 7 are not disclosed in Kageyama (‘964), which discloses that the notification of “failure” or “abnormality” comes from the “controlling device 4” by way of the “central monitoring station C,” although the determination of “failure” or “abnormality” is made by the “processing circuitry” of Kageyama (‘964) (i.e., the “judging device 65”).  In Kageyama (‘964), for example, please see column 17, lines 31-45, column 18, lines 6-10, and, column 22, lines 10-12.  In that the “judging device 65” in Kageyama (‘964) judges whether there is a “failure” or an “abnormality,” and in that the “judging device 65” is in the “own vehicle B” with the “operator,” and, in that the “failure” or “abnormality” is an “emergency” (column 17, line 39), it would have been obvious to one of ordinary skill-in-the-art to notify the “operator” of the “own vehicle B” of the “failure” or “abnormality” directly from the “judging device 65,” so as to optimize the warning to the “operator” of an “emergency” situation without the delay of receiving the warning or notification indirectly by way of the “central monitoring station C.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



/BERNARR E GREGORY/Primary Examiner, Art Unit 3648